DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 20130191211) in view of Berger et al. (US 20130035999).
Claim 18. Nichols et al. (Nichols) teaches a computer-implemented method for providing customized printed products at a printing location, the method comprising: 
a) providing a digital representation of each of a plurality of print products stored in a computer memory, Fig. 6A, [0054], [0091]; 
b) identifying a geographic location or a time of year using a processor of a computing device [0053]; 
c) selecting the first print product group from the plurality of print product groups using the processor of the computing device, wherein the first print product group is selected based on the identified geographic location or the identified time of year [0035], [0097]; 
d) displaying the digital representations corresponding to at least one of the plurality of print products included within the first print product group on a user interface of the computing device Fig. 6A; 
e) providing for at least one digital image, wherein the at least one digital image includes associated metadata, wherein the step of selecting the first print product group from the plurality of print product groups using the processor of the computing device is based on the associated metadata [0102]; and
f) displaying the at least one digital image in association with each of the digital representations corresponding to the at least one of the plurality of print products included within the first print product group that are displayed on the user interface, wherein the associated metadata includes information related to at least one of: i) a source of the at least one digital image; ii) a size of a file associated with the at least one digital image; iii) an identification of the digital representations that the at least one digital image was associated with; iv) a date that the file associated with the at least one digital image was created; v) an identification of a device that created the file; or vi) an identification of at least one item of interest included in the at least one digital image [0038].
Nichols does not teach that the plurality of print products are categorized into at least one of a plurality of print product groups.
Berger et al. (Berger) teaches a computer-implemented method for providing customized print products wherein customer can select a particular print product or group of products [0045].
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the plurality of print products are categorized into at least one of a plurality of print product groups as taught by Berger in the system of Nichols, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. 

Claim 11. Nichols teaches said method wherein the step of providing the at least one digital image includes storing the at least one digital image in the computer memory [0062].
Claim 12. Nichols teaches said method wherein the computer memory is either provided by the computing device, or provided by a server that is in communication with the computing device over a network [0049].
 	Claim 13. Nichols teaches said method wherein the at least one digital image is stored in the computer memory using an external computing device that is in communication with the computing device or the server over the network [0065].
Claim 14. Nichols teaches said method, wherein the external computing device is one of a mobile computing device or a remote computing device [0065].
Claim 15. Nichols teaches said method, wherein the network is one of a wired network or a wireless network [0074].
Claim 16. Nichols teaches said method wherein the associated metadata is stored in the computer memory [0063].
Claim 19. Nichols teaches said method wherein the at least one item of interest is related to a scene depicted in the at least one digital image, wherein the scene can be at least one of an indoor scene, an outdoor scene, a particular season of the year, or an identifiable landmark [0091], [0102].
Claim 20. Nichols teaches said method wherein the at least one item of interest includes an identification of whether the at least one item of interest is a human or an animal, and a further determination of an age and a gender of the at least one item of interest [0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625